IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KEITH SILFIES,                                :   No. 41 MAP 2020
                                              :
                    Appellant                 :   Appeal from the Order of the
                                              :   Commonwealth Court at No. 59 MD
                                              :   2020 dated May 27, 2020
             v.                               :
                                              :
                                              :
PENNSYLVANIA DEP'T OF                         :
CORRECTIONS,                                  :
                                              :
                    Appellee                  :


                                       ORDER


PER CURIAM                                                 DECIDED: April 29, 2021
      AND NOW, this 29th day of April, 2021, Appellant’s “Application for Leave to File

Addendum to Reply Brief” is GRANTED, and the Order of the Commonwealth Court is

AFFIRMED.